Title: To James Madison from Richard O’Brien, 26 September 1801 (Abstract)
From: O’Brien, Richard
To: Madison, James


26 September 1801, Algiers. Complains that the dey and the prime minister have requested four times that he provide a passport for over 250 crewmen from the two Tripolitan cruisers blockaded at Gibraltar. The crewmen, to avoid capture and starvation, had escaped and made their way to Oran. The dey wishes to return them by ship to Tripoli, but the port is under American blockade. Is determined to resist these requests and has informed the dey that the Tripolitans, having declared war on the U.S., are enemies of his country. The dey received letters from Tunis and Tripoli on 24 Sept. reporting the recent American victory over a Tripolitan corsair and urging the dey to help with food and in obtaining the release of ships trapped at Gibraltar. Both Tunis and Tripoli also appealed to Algiers to disregard the right of blockade on the grounds that it could become a custom “very prejudicial” to them. The “deys moorish secretary” is the source of this information.
On 22 Sept. the Enterprize called at Algiers, and Captain Sterett informed O’Brien that sickness and lack of provisions on the President had compelled Dale to leave Tripoli unblockaded while seeking supplies. Recommends therefore sending more frigates to the Mediterranean and urges the U.S. to be severe with the Barbary States, as “any act of Lenity is Considered by Them as an act of Timidity.” Dale had written to O’Brien that the Enterprize would carry his dispatches back to the U.S., but O’Brien did not wish either to detain it from searching for a Greek vessel supplying the Tripolitans at Gibraltar or to keep it nearby and exposed to the whims of the dey. Advises against making any monetary settlement with Tripoli as it will only encourage Algiers and Tunis to make further demands “in proportion as They are great & Think Themselves So above Tripoli.”
Describes an unsuccessful coup against the dey on 18 Sept., which lasted “2 hours and 10 minuits [sic]” before the “desperados” were “Cut to pieces.” Believes the coup was inspired by resentment against the “dey & ministry & Jew directory—Whose influence these 10 years has been Very great in most all public and private affairs of This regency.” Both Lord Keith, who has been threatening the regency to no great effect for nearly two years, and Captain Bashaw [Husayn Pasha] have demanded that the dey “turn away The Jews Bacris & Busnachs &c.,” but the regency, considering them “as their Eyes and Ears,” has refused. Advocates that the U.S. encourage France to invade Algiers with its seventy thousand troops in Spain. The regency is becoming extremely discontented because tribute has not arrived from the U.S. Again stresses the need for more vessels in the Mediterranean ready to act in emergencies and for a sure supply of credit and funds. In postscript, refers to enclosed statement of consular accounts with the Baccris and the dey and to his “Sad hopes of reliefe” when he can communicate personally “essential information relative to this Regency.” Fears that the dey might be trying to gain the friendship of Portugal, which will free Algiers to go to war with the U.S.
 

   RC and enclosure (DNA: RG 59, CD, Algiers, vol. 6). RC 4 pp.; docketed by Wagner. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:581–83. Enclosed accounts 3 pp.; docketed by Wagner as received in O’Brien’s 26 Sept. dispatch.


   The phrase in italics was encoded by O’Brien and is decoded here by the editors using a key from the Lear family papers (owned by Stephen Decatur, Garden City, N.Y., 1958).


   A full transcription of this document has been added to the digital edition.
